DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 59-62 and 65-73 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/01/2021.
Claims 58, 63-64, and 78-81 are directed to the elected invention, and are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58, 63-64, and 78-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 58, lines 7-11, the recitation “wherein the first rib of one of the first slide and the second slide ends in a first gaff, and the third rib of one of the first slide and the second slide ends in a second gaff adjacent the first gaff” is confusing, because this encompasses the case in which the first gaff is in one slide, and the claimed second gaff is in the other slide. Two gaffs in different slides could not form a single gap as claimed, and therefore the recitation is indefinite.  It is suggested that “the” be inserted prior to “one of the first slide and the second slide” in line 8, so that the claim recites: “wherein the first rib of one of the first slide and the second slide ends in a first gaff, and the third rib of the one of the first slide and the second slide ends in a second gaff adjacent the first gaff”. This would clarify that the one slide has both the first gaff and the second gaff. Such an amendment would overcome this rejection since it would clearly recite the slide structure with respect to the gaffs.
	Claim 63 is indefinite for the same reason as set forth above with respect to claim 58 (see lines 6-7 of claim 63).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







Claims 58, 78, and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Bocuze (FR 449,906) in view of Meyer (US 2,095,340) and Van Voorhis (US 2,224,036).
Regarding claim 58, Bocuze discloses a strap length adjustment system comprising:
a first slide (ring b in Figs. 1-2) and a second slide (ring a in Figs. 1-2), spaced apart along a horizontal plane (the slides a and b are spaced apart along the horizontal plane defined by the tape c; see Figs. 1-2), each having a first channel and a second channel (the “openings” disclosed in paragraph 0020 of English language translation), each slide having first, second and third adjoining ribs (see Fig. 1), with the second rib positioned between the first rib and the third rib so that the first and second ribs define the first channel and the second and third ribs define the second channel (see Figs. 1-2 and annotated figure below); and
a strap (c) having a portion of which extends through the first channel of the first slide (b), then through the second channel of the first slide (b), then through the first channel of the second slide (a), then through the second channel of the second slide (a), then through the second channel of the first slide (b), then through the first channel of the first slide (b), then through the second channel of the second slide (a), and then through the first channel of the second slide (a)  (see Fig. 2 which shows the strap extending through the channels as claimed, and see annotated figures below).  Also see paragraphs 0020-0021 of English language translation. The first slide and the second slide are configured to rotate 90° relative to the horizonal plane such that the first slide and second slide are perpendicular to the horizonal plane when adjusting a length of the endless strap, since the slides are capable of being rotated in this manner.  Bocuze discloses that the slides (a,b) are tilted in order to adjust them with respect to the strap (English language translation, paragraph 0023). The slides are capable of being tilted 90° relative to the horizontal plane since there is nothing to prevent this degree of tilting as shown in Fig. 2 (see embodiment of Fig. 2; when the strap is held free of tension, the slides can be tilted/rotated to any desired degree to facilitating sliding of the strap through the rings a,b to adjust the length of the strap). Therefore, the straps are configured to rotate 90° as claimed, since they are capable of being so rotated if desired.


    PNG
    media_image1.png
    274
    725
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    201
    652
    media_image2.png
    Greyscale



Bocuze does not disclose that the first rib ends in a first gaff and the third rib ends in a second gaff adjacent the first gaff, such that a single gap to each of the first channel and the second channel is created between the second rib, the first gaff and the second gaff, as in claim 58.  This is a known structure for a slide connector, however, and is disclosed by Meyer. 



See Fig. 7 of Meyer as shown below:

    PNG
    media_image3.png
    289
    281
    media_image3.png
    Greyscale

Specifically, Meyer discloses a connector device for straps such as garters (pg. 1, lines 1-4), the connector (see embodiment of Fig. 7, reproduced above) comprising a first channel 31, a second channel 22, a first rib 44, a second rib 29, and a third rib 45 as claimed (see Fig. 7).  The first rib (44) ends in a first gaff (hook-shaped end portion 36; see pg. 2, col. 1, lines 51-57 and Fig. 7), and the third rib ends in a second gaff adjacent the first gaff (see hook-shaped end portions of ribs 44 and 45 in Fig. 7), such that a single gap to each of the first channel (31) and the second channel (22) is created between the second rib (29), the first gaff (36) and the second gaff (hooked end of 45); see Fig. 7.  Meyer discloses that this structure facilitates insertion of the strap into the connector while the curved end portions (which correspond to the claimed gaffs) hold the strap “in captivity” and prevent its moving out of the slot during use (pg. 2, col. 2, lines 33-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the slides of Bocuze with the gaffs of Meyer, forming an opening into the first and second channels, in order to permit easier installing of the slides onto the straps while maintaining the strap securely in place as taught by Meyer.
 Further as to claim 58, Bocuze does not specify the structure of the strap (c), i.e. Bocuze does not specify whether the strap is endless or has free ends. Thus, Bocuze does not specifically disclose that the strap c is endless, and does not disclose that the endless strap includes a continuous material without an adjustable end as in claim 58.  Bocuze teaches that the strap (c) forms a garter or a belt (paragraph 0015; claim 4).  Garters and belts are known to be formed as an endless strap.  For example, Van Voorhis discloses a garter which is in the form of an endless strap (endless band 2; see Fig. 1). 
Van Voorhis teaches that the endless band is formed by bringing the ends 3-3 together in abutting relationship to form a band, and permanently securing them together using a thermo-adhesive union (pg. 1, col. 2, lines 3-14).  Thus, the band (2) is formed into an endless band by applying heat and pressure to bond the ends (3) with the thermoplastic material (pg. 1, col. 2, lines 24-43).  The endless strap which is formed in this manner comprises a continuous material (band 2 in Fig. 1, with the ends bonded together) without an adjustable end (the ends are not adjustable since they are adhered in place by bonding), as in claim 58.  Van Voorhis discloses that this forms an improved garter which is free of stitching or other fasteners, and forms a “sturdy and serviceable garter construction” which “lends itself conveniently to a wide variety of ornamentation” (pg. 1, col. 1, lines 28-33; pg. 2, col. 1, lines 1-6; pg. 2, col. 2, lines 23-28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the strap of Bocuze as an endless strap including a continuous material without an adjustable end as shown by Van Voorhis, in order to encircle the limb without the necessity of using stitching or a detachable fastener for the strap ends, to provide an improved garter as taught by Van Voorhis.
	Regarding claims 78 and 79, Bocuze discloses upper regions of the slide which form slide necks as claimed (see Fig. 1).  Moreover, Bocuze modified in view of Meyer has the claimed structure: As to claim 78, Meyer discloses the second rib (29) is connected with the first rib (44) via a first slide neck (the upper portion of the connector 15 above slot 31; see Fig. 7), and the second rib (29) is connected to the third rib (45) via a second slide neck (the upper portion of the connector 15 above slot 22; see Fig. 7). As to claim 79, Meyer discloses the first slide neck and the second slide neck are positioned adjacent one another along a common side of the slide (the upper connection regions above slots 31 and 22 are along the top side of the slide, forming slide necks on a common side of the slide as claimed; see Fig. 7 of Meyer). As noted above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the connector of Meyer in the strap design of Bocuze in order to permit easier installing of the slides onto the straps while maintaining the strap securely in place as taught by Meyer. The structure of claims 78-79 is met by Bocuze modified in view of Meyer.


Claims 63-64 and 80-81 are rejected under 35 U.S.C. 103 as being unpatentable over Bocuze (FR 449,906) in view of White (US 2,981,994), Meyer (US 2,095,340), and Van Voorhis (US 2,224,036). 
Regarding claim 63, Bocuze discloses a method for adjusting a strap length comprising:
providing a first slide (ring b in Figs. 1-2) and a second slide (ring a in Figs. 1-2), spaced apart along a horizontal plane (the slides a and b are spaced apart along the horizontal plane defined by the tape c; see Figs. 1-2), each slide having first, second and third adjoining ribs (see Fig. 1 and annotated figure above), the second rib positioned between the first rib and the third rib so that the first and second ribs define a first channel and the second and third ribs define a second channel (see Figs. 1-2 and annotated figure above); and
passing a portion of a strap (c), into the first channel of the first slide (b), then through the second channel of the first slide (b), then through the first channel of the second slide (a), then through the second channel of the second slide (a), then through the second channel of the first slide (b), then through the first channel of the first slide (b), then through the second channel of the second slide (a), and then through the first channel of the second slide (a); see Fig. 2 which shows the strap extending through the channels as claimed, and see annotated figures above.  Also see paragraphs 0020-0021 of English language translation.
With respect to the step of “rotating each slide 90° relative to the horizonal plane such that the first slide and second slide are perpendicular to the horizonal plane”, Bocuze discloses a step of tilting the slides “slightly” relative to the horizontal plane to adjust the strap (paragraph 0023), but does not specifically teach that the slides are tilted to a degree of 90° such that they are perpendicular to the horizontal plane. It is known in the art, however, that slide buckles are rotated (tilted) in order to decrease tension on the strap in order to enable adjusting of the strap length, and it is known to one of skill in the art that the greater the angle to which the slide buckle is tilted/rotated, the less the tension on the strap, since the strap would move more freely through the buckle openings.  One of skill in the art would recognize that the tension may be almost entirely eliminated by tilting/rotating the slide buckle perpendicularly (90°), such that the strap passes almost freely through the slide buckle openings. White discloses such a step in Fig. 3.  
Specifically, White discloses a one piece slide buckle 20 for a strap (Figs. 1-3; col. 1, lines 15-18; col. 2, lines 63-65), and discloses that during use, the buckle lies in substantially the same plane as the straps (col. 4, lines 64-66), which is analogous to the “horizontal plane” recited in claim 63.  When the strap length is to be adjusted, White discloses rotating the slide 90° relative to this plane such that the slide is perpendicular to the plane (see Fig. 3; col. 5, lines 10-13). White teaches that this allows the strap to be moved easily through the openings 28 and 32 (col. 5, lines 18-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotate the slides of Bocuze 90° relative to the horizonal plane such that the first slide and second slide are perpendicular to the horizonal plane, in order to allow the strap to be more easily moved through the openings of the slide, as taught by White. 
Bocuze does not disclose that the first rib ends in a first gaff and the third rib ends in a second gaff adjacent the first gaff, such that a single gap to each of the first channel and the second channel is created between the second rib, the first gaff and the second gaff, as in claim 63.  This is a known structure for a slide connector, however, and is disclosed by Meyer. 
Specifically, Meyer discloses a connector device for straps such as garters (pg. 1, lines 1-4), the connector (see embodiment of Fig. 7) comprising a first channel 31, a second channel 22, a first rib 44, a second rib 29, and a third rib 45 as claimed.  The first rib (44) ends in a first gaff (hook-shaped end portion 36; see pg. 2, col. 1, lines 51-57; Fig. 7), and the third rib ends in a second gaff adjacent the first gaff (see hook-shaped end portions of ribs 44 and 45 in Fig. 7), such that a single gap to each of the first channel (31) and the second channel (22) is created between the second rib (29), the first gaff (36) and the second gaff (hooked end of 45); see Fig. 7.  Meyer discloses that this structure facilitates insertion of the strap into the connector while the curved end portions (which correspond to the claimed gaffs) hold the strap “in captivity” and prevent its moving out of the slot during use (pg. 2, col. 2, lines 33-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the slides of Bocuze with the gaffs of Meyer, forming an opening into the first and second channels, in order to permit easier installing of the slides onto the straps while maintaining the strap securely in place as taught by Meyer.
Further as to claim 63, Bocuze does not specify the structure of the strap (c); that is, Bocuze does not specifically disclose whether the strap c has ends or is endless. Therefore, Bocuze does not disclose an endless strap including a continuous material without an adjustable end, as in claim 63.
Bocuze teaches that the strap (c) forms a garter or a belt (paragraph 0015; claim 4).  Garters and belts are known to be formed as an endless strap.  For example, Van Voorhis discloses a garter which is in the form of an endless strap 2 (see Fig. 1).
Van Voorhis teaches that the endless band is formed by bringing the ends 3-3 together in abutting relationship to form a band, and permanently securing them together using a thermo-adhesive union (pg. 1, col. 2, lines 3-14).  Thus, the band (2) is formed into an endless band by applying heat and pressure to bond the ends (3) with the thermoplastic material (pg. 1, col. 2, lines 24-43).  The endless strap which is formed in this manner comprises a continuous material (band 2 in Fig. 1, with the ends bonded together) without an adjustable end (the ends are not adjustable since they are adhered in place by bonding), as in claim 63.  Van Voorhis discloses that this forms an improved garter which is free of stitching or other fasteners, and forms a “sturdy and serviceable garter construction” which “lends itself conveniently to a wide variety of ornamentation” (pg. 1, col. 1, lines 28-33; pg. 2, col. 1, lines 1-6; pg. 2, col. 2, lines 23-28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the strap of Bocuze as an endless strap including a continuous material without an adjustable end as shown by Van Voorhis, in order to encircle the limb without the necessity of using stitching or a detachable fastener for the strap ends, to provide an improved garter as taught by Van Voorhis. This modification of Bocuze would result in a step of passing “a portion of an endless strap” into the channels of the slides (a,b) as in claim 63, since the strap would be endless as so modified in view of Van Voorhis.
Regarding claim 64, the method of Bocuze comprises lengthening a strap effective length by bringing the slides (a,b) closer together or shortening the strap effective length by spacing the slides (a,b) farther apart (see Fig. 2 and paragraphs 0020-0021 of English language translation of Bocuze).
	Regarding claims 80 and 81, Bocuze modified in view of Meyer has the claimed structure: As to claim 80, Meyer discloses the second rib (29) is connected with the first rib (44) via a first slide neck (the upper portion of the connector 15 above slot 31; see Fig. 7), and the second rib (29) is connected to the third rib (45) via a second slide neck (the upper portion of the connector 15 above slot 22; see Fig. 7). As to claim 81, Meyer discloses the first slide neck and the second slide neck are positioned adjacent one another along a common side of the slide (the upper connection regions above slots 31 and 22 are along the top side of the slide, forming slide necks on a common side of the slide as claimed; see Fig. 7 of Meyer). As noted above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the connector of Meyer in the strap design of Bocuze in order to permit easier installing of the slides onto the straps while maintaining the strap securely in place as taught by Meyer. The structure of claims 80-91 is met by Bocuze modified in view of Meyer.

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that Bocuze fails to teach or suggest the first rib of one of the first slide and the second slide ends in a first gaff, and the third rib of one of the first slide and the second slide ends in a second gaff adjacent the first gaff, such that a single gap to each of the first channel and the second channel is created between the second rib, the first gaff and the second gaff.  The examiner notes that this connector structure is known, and is used to permit removal of the strap from the connector, as taught by Meyer.  See particularly the embodiment in Fig. 7 of Meyer.  Meyer discloses that this structure facilitates insertion of the strap into the connector while the curved end portions (which correspond to the claimed gaffs) hold the strap “in captivity” and prevent its moving out of the slot during use (pg. 2, col. 2, lines 33-52).  It would have been obvious to form the slides of Bocuze with the gaffs of Meyer, forming an opening into the first and second channels, in order to permit easier installing of the slides onto the straps while maintaining the strap securely in place as taught by Meyer. 
Applicant argues that the secondary references, including Van Voorhis, White, Rubenstein and Hirsh do not disclose or suggest this structure, however the examiner notes that this structure is known as taught by Meyer and is obvious in view of Meyer.
As noted in the rejection above, Bocuze discloses a strap structure threaded through the sides in the manner of the invention. All of the features of claims 58, 63-64, and 78-81 are well known in the art, as disclosed by Bocuze, Meyer, White, and Van Voorhis.  It would have been within the routine skill in the art to combine these teachings to arrive at the claimed invention, as set forth in the rejections above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732